
	
		II
		112th CONGRESS
		2d Session
		S. 3282
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2012
			Mr. Tester (for himself
			 and Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to reauthorize the
		  Veterans' Advisory Committee on Education, and for other
		  purposes.
	
	
		1.Veterans' Advisory Committee
			 on EducationSection 3692 of
			 title 38, United States Code, is amended to read as follows:
			
				3692.Advisory
				committee
					(a)Establishment
				and composition(1)There shall be a
				Veterans' Advisory Committee on Education (in this section the
				committee) formed by the Secretary which shall be composed of—
							(A)persons who are eminent in their
				respective fields of education, labor, and management; and
							(B)representatives of institutions and
				establishments furnishing education or vocational training to eligible veterans
				or persons enrolled under chapter 30, 31, 33, or 35 of this title and chapter
				1606 of title 10.
							(2)The committee shall also, to the
				maximum extent practicable, include the following:
							(A)Veterans who served in the Armed
				Forces on active duty and were deployed in connection with a contingency
				operation (as defined in section 101 of title 10, United States Code).
							(B)At least one veteran who is a student
				currently enrolled in a program of education and receiving assistance for the
				pursuit of such program of education under chapter 30, 31, 33, or 35 of this
				title.
							(C)At least one representative from the
				American Council on Education or an affiliated organization.
							(D)At least one representative from an
				organization that represents veterans.
							(E)A representative of a State approving
				agency.
							(F)At least two school certifying
				officials from different regions of the country.
							(3)The Assistant Secretary of Education
				for Postsecondary Education (or such other comparable official of the
				Department of Education as the Secretary of Education may designate) shall be
				an ex officio member of the committee.
						(4)The committee shall actively seek
				feedback on policies of the Secretary relating to the administration of this
				chapter, chapters 30, 31, 33, and 35 of this title, and chapter 1606 of title
				10 from—
							(A)students who are currently enrolled in
				a program of education and receiving assistance for the pursuit of such program
				of education under such chapters; or
							(B)veterans seeking to enroll in a
				program of education and obtain assistance for the pursuit of such program of
				education under such chapters.
							(b)Consultation
				and reports(1)The Secretary shall
				consult with and seek the advice of the committee from time to time with
				respect to the administration of this chapter, chapters 30, 31, 33, and 35 of
				this title, and chapter 1606 of title 10.
						(2)Not less frequently than twice each
				year, the committee shall submit to the Secretary and to Congress a report on
				the administration of this chapter, chapters 30, 31, 33, and 35 of this title,
				and chapter 1606 of title 10. Such report shall include such recommendations
				for legislative and administrative action as the committee considers
				appropriate to improve the provision of educational assistance under such
				chapters.
						(c)TerminationThe
				committee shall remain in existence until December 31,
				2014.
					.
		
